Fourth Court of Appeals
                                San Antonio, Texas
                                     August 15, 2018

                                   No. 04-18-00448-CV

                 IN THE INTEREST OF A.L.J.R. ET. AL, CHILDREN,

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017PA01227
                       Honorable Martha B. Tanner, Judge Presiding


                                      ORDER
       The Appellant’s Motion to Extend Time to File Appellant’s Brief is hereby GRANTED.
Time is extended to August 29, 2018.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court